IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,907



                    EX PARTE BRUCE ELLIOTT GIPSON, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 27523CR IN THE 40 TH DISTRICT COURT
                            FROM ELLIS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated robbery and sentenced to thirty years’ imprisonment for each count. Applicant’s direct

appeal was dismissed for want of jurisdiction. Gipson v. State, No. 10-04-00199-CR (Tex.

App.–Waco delivered September 1, 2004).

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.
       The trial court has determined that trial counsel failed to timely file a notice of appeal. We

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 27523CR from the 40th Judicial District Court of Ellis County.

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be calculated

as if the sentence had been imposed on the date on which the mandate of this Court issues. We hold

that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written

notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: April 30, 2008
Do Not Publish